             Case 5:21-cv-00329-EGS Document 1 Filed 01/25/21 Page 1 of 8




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
_____________________________________________
GLENN DEIST

                    Plaintiff,
        v.                                                                  No.

BOROUGH OF NORTHAMPTON PENNSYLVANIA,
also known as, BOROUGH OF NORTHAMPTON                                       JURY TRIAL DEMANDED

            Defendant.
______________________________________________

                                               COMPLAINT

        Plaintiff Glenn Deist files this Complaint against Defendant Borough of Northampton

Pennsylvania, also known as, Borough of Northampton, and in support thereof avers as follows:

                                          Jurisdiction and Venue

        1.          The jurisdiction of this Court is based upon 28 U. S. C. §1331, in that this Court

has original jurisdiction of Counts I and II of this Complaint, which are based upon a law of the

United States of America, the Age Discrimination in Employment Act, 29 U.S. C. §621

("ADEA").

        2.          Plaintiff requests a trial by jury of the claims raised herein.

        3.          Venue is appropriate in this Court pursuant to 28 U.S. C. §1392(b) in that

Defendant resides in this District and has ongoing business operations in this District, and

Plaintiff resides and worked within this District, and the events giving rise to the claim occurred

in this District.

        4.          The amount in controversy exceeds $150,000.00, exclusive of interest and costs.

        5.          Plaintiff has complied with the applicable administrative remedies by timely filing

a Charge with the Equal Employment Opportunity Commission (“EEOC”), on April 10, 2020,



                                                       1
            Case 5:21-cv-00329-EGS Document 1 Filed 01/25/21 Page 2 of 8




EEOC Charge no. 530-2020-03633; and simultaneously dual filing a Complaint with the

Pennsylvania Human Relations Commission (“PHRC”) (Case number unknown); and thereafter,

following the constructive discharge of Plaintiff’s employment, filing EEOC Charge no. 530-

2021-01429; and simultaneously dual filing a Complaint with the PHRC.

       6.      On January 5, 2021, the EEOC notified Plaintiff that it administratively closed

Plaintiff’s ADEA claim outlined in EEOC Charge no. 530-2020-03633. On January 15, 2021,

the EEOC notified Plaintiff that it administratively closed Plaintiff’s ADEA claim outlined in

EEOC Charge no. 530-2021-01429. As such, Plaintiff is filing his ADEA claims in this action.

       7.      Plaintiff intends to amend this Complaint and assert causes of action under the

Americans with Disabilities Act, 42 U.S.C. §12101, as amended by the ADA Amendments Act

of 2008 ("ADA”). On January 6, 2021 and January 15, 2021, the EEOC advised Plaintiff that as

Defendant is a state or local agency, the United States Department of Justice (“DOJ”) will issue

the Notices of Right to Sue for Plaintiff’s ADA claims and that the EEOC has forward Deist’s

Charges to the DOJ for action.

       8.      Plaintiff also intends to amend this Complaint and assert causes of action under

the Pennsylvania Human Relations Act, 43 P. S. §955(a) (“PHRA”) upon receipt of applicable

authority from the PHRC.

                                             Parties

       9.      Plaintiff Glenn Deist (“Deist”) resides at 678 South Cottonwood Road,

Walnutport, PA 18088 (Northampton County).

       10.     Defendant Borough of Northampton Pennsylvania, also known as Borough of

Northampton (“the Borough”), is a borough located in Northampton County in the




                                                2
          Case 5:21-cv-00329-EGS Document 1 Filed 01/25/21 Page 3 of 8




Commonwealth of Pennsylvania, which maintains a principal place of business at 1401 Laubach

Avenue, Northampton, PA 18067.

       11.     At times, the Borough has received funds from the United States of America

federal government.

       12.     At all times relevant hereto, Defendant was acting through its agents, servants,

and employees, who were acting within the scope of their authority, in the course of their

employment, and under the direct control of Defendant.

                                      Factual Background

       13.     Deist is a 68-year-old male.

       14.     Deist was employed by the Borough’s police department for over 32 years.

       15.     Deist was last employed as a Detective, earning an annual salary of $77,416.00,

plus employment benefits, including employer-paid medical insurance coverage for himself and

his spouse, as well as a pension based on the highest paid three years of annual salary.

       16.     The Borough employs 45-50 employees.

       17.     The Borough police department has approximately twelve (12) full time officers

and five (5) part time officers.

       18.     On or about March 2010, Deist was appointed as a Detective.

       19.     From on or about March 2010 to December 31, 2017, Deist’s duties did not

require Deist to work on the road one (1) day per week.

       20.     On September 22, 2017, Bryan Kadingo (“Kadingo”) was appointed as the

Borough’s Chief of Police.

       21.     Effective, January 3, 2018, shortly after becoming Chief of Police, Kadingo

changed Deist’s duties, requiring Deist to be on the road one (1) day per week.


                                                 3
          Case 5:21-cv-00329-EGS Document 1 Filed 01/25/21 Page 4 of 8




        22.    Kadingo’s intent in changing Deist’s duties to include being on the road one day

per week was an attempt to start pushing Deist to retire and replace Deist with a younger

employee.

        23.    Following January 3, 2018, Deist’s work duties were strictly limited to detective

duties during four (4) out of five (5) days of his typical work week.

        24.    In performing detective duties, Deist rarely ever had to lift more than 20 pounds.

        25.    One (1) day per week, in addition to detective duties, Deist had backup patrol

officer responsibilities, which on occasion, could require him to lift more than 20 pounds.

        26.    Deist has a history of back issues that originally required surgery in 2001, and a

spinal stenosis procedure in 2015.

        27.    In 2019, Deist’s back condition deteriorated, which caused Deist to take a medical

leave from work, commencing August 30, 2019, and thereafter, back surgery on September 14,

2019.

        28.    As a consequence of the recuperative period from the back surgery, Deist was

hospitalized for three (3) nights.

        29.    Deist then commenced a physical therapy regimen that required Deist to take a

medical leave of absence from work.

        30.    On or about January 22, 2020, after a follow-up appointment with his surgeon,

Deist informed Kadingo that he would most probably be returning to work with restrictions, and

Kadingo, replied, “Not gonna happen. You must come back with no restrictions.”

        31.    On March 4, 2020, Deist had a physical examination performed by his surgeon,

who determined that as of March 9, 2020, Deist could return to work on a light duty basis with a

maximum lifting restriction of 20 pounds.



                                                 4
           Case 5:21-cv-00329-EGS Document 1 Filed 01/25/21 Page 5 of 8




        32.      A Physician’s Report of Return to Work, outlining the light duty restriction was

presented to Leroy Brobst (“Brobst”), Borough Manager; and Police Chief Kadingo.

        33.      When presented with the Physician’s Report of Return to Work requesting a

reasonable accommodation for light duty, Borough Manager Brobst suggested to Deist that he

should retire.

        34.      The Borough refused to permit Deist to return to work with the light duty

restriction.

        35.      The refusal to provide the reasonable accommodation of light duty work has

caused Deist substantial damages.

        36.      As of April 1, 2020, Deist lost paid medical coverage for himself and his wife

under the Borough’s agreement with the police union.

        37.      While Deist could have been working full-time as of March 9, 2020, and earning

his full salary, Deist was left with no choice but to receive disability pay equal to two-thirds

(66.67 %) pay for the six (6) month beginning April 1, 2020 through September 30, 2020.

        38.      As of October 1, 2020, Deist was not able to receive any disability pay.

        39.      As the Borough refused to accommodate Deist and he was no longer entitled to

disability pay, as of October 1, 2020 Deist had to retire from the Borough.

        40.      When Deist commenced leave as of September 5, 2019, Chief of Police Kadingo

appointed Joe Kicska (“Kicska”) (approximate age: 55), who was formerly as patrolman to

Detective to temporarily assume Deist’s duties.

        41.      Following the termination of Deist’s employment Deist was replaced as Detective

on a permanent basis by Kicska who is substantially younger than Deist.




                                                  5
            Case 5:21-cv-00329-EGS Document 1 Filed 01/25/21 Page 6 of 8




          42.   Detective Kicska is not required to work on the road and has solely been assigned

detective work.

          43.   The Borough has adopted a policy by which generally, police officers are required

to wear safety vests that exceed 20 pounds.

          44.   During the past two (2) years or more, the Borough has permitted Ryan Grube, a

patrol officer (approximate age: 36), not to wear his safety vest, due to a medical condition, as a

reasonable accommodation.

          45.   In September 2020, the Borough hired two (2) new police officers, Brandon Reph

(approximate age 30) and Emanuel Torres (approximate age: 29).

          46.   The Borough’s actions toward Deist were taken to force Deist to be left with no

choice but to retire from his employment with the Borough and replace him with a substantially

younger employee.

          47.   The Borough has discriminated against Deist based on his age, in that the

Borough has provided the same reasonable accommodation that Deist requested to a similarly

situated patrol officer in the police department, Ryan Grube, who is substantially younger than

Deist.

          48.   The Borough has also discriminated against Deist based on his age by replacing

Deist as Detective with Kicska and hiring a younger police officer to assume Kicksa’s former

duties.

          49.   The Borough has also engaged in an orchestrated plan to discriminate against

Deist based upon his disability and retaliated against Deist for requesting a reasonable

accommodation.




                                                 6
          Case 5:21-cv-00329-EGS Document 1 Filed 01/25/21 Page 7 of 8




       50.     The Borough’s proffered reasons for its treatment of Deist is pretextual; as the

Borough had discriminatory motives based upon Deist’s age, health, a perception that Deist is

permanently disabled, and his request for a reasonable accommodation.

       51.     The Borough’s actions were willful and outrageous in that its motives and

conduct as set forth above were malicious, wanton, reckless and oppressive.

       52.     Deist has incurred substantial damages due to the Borough’s termination of his

employment.

                                            COUNT I

             VIOLATION OF AGE DISCRIMINATION IN EMPLOYMENT ACT

                                     29 U. S. C. § 621 et. seq.

       53.     Paragraphs 1 to 52 are incorporated herein by reference, as if set forth in full.

       54.     The Borough has treated Deist differently than a substantially younger employee

and employed a substantially younger employee to perform Deist’s duties, thereby

discriminating against Deist based upon his age in violation of the ADEA.

       55.     The Borough’s actions towards Deist were arbitrary and capricious, and based on

a discriminatory animus towards older employees in the workplace.

       56.     The Borough’s actions are per se unlawful and constitutes unlawful age

discrimination in violation of the ADEA.

       57.     As of October 1, 2020, the Borough continued to refuse to permit Deist to return

to work, leaving Deist with no choice but to retire from his employment.

       WHEREFORE, Plaintiff Glenn Deist requests that this Court enter judgment in his favor

and against Defendant Borough of Northampton Pennsylvania, also known as Borough of

Northampton, and that this Court enter a declaratory judgment that Defendant’s actions



                                                 7
          Case 5:21-cv-00329-EGS Document 1 Filed 01/25/21 Page 8 of 8




complained of herein, violate and continue to violate the enactments of the federal legislature,

award Plaintiff equitable relief in the form of reinstatement, award Plaintiff damages exceeding

$150,000.00, in the form of all compensation and monetary losses, which he has been denied,

including back pay, front pay, pre-judgment interest, liquidated damages as defined by the Age

Discrimination in Employment Act, reasonable attorneys' fees, expert witness fees, costs, and

any other relief, which the court deems appropriate.



                                                       /S/ Andrew S. Abramson, Esq.
                                                       _________________________
                                                       Andrew S. Abramson, Esq.
                                                       Abramson Employment Law, LLC
                                                       790 Penllyn Blue Bell Pike
                                                       Suite 205
                                                       Blue Bell, PA 19422
                                                       telephone: 267-470-4742
                                                       email: asa@aemploylaw.com

                                                       Attorney for Plaintiff Glenn Deist

Dated: January 25, 2021




                                                 8
